                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
ALENA WEDDLE                       :             CIVIL ACTION
                                   :
             v.                    :
                                   :
TEVA PHARMACEUTICALS USA, INC.,    :             NO. 19-5477
et al.

                                 ORDER

          AND NOW, this   3rd   day of February, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of the plaintiff Alena Weddle to remand

this action to the Court of Common Pleas of Philadelphia County

is DENIED.

                                       BY THE COURT:




                                       /s/ Harvey Bartle III
                                                                 J.
